Citation Nr: 0720767	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
1995 for service connection for hypertension.  

2.  Entitlement to an effective date earlier than April 11, 
1995 for service connection for a psychiatric disorder 
presently diagnosed as major depression.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

4.  Entitlement to service connection for an enlarged heart.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a difference in the 
length of the legs, claimed as drawing of the right leg and 
hip.



REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
November 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama dated April and November 2002.  Those rating 
decisions effectuated prior Board decisions, which granted 
service connection for hypertension and major depression, by 
assigning disability ratings and effective dates for service 
connection.  

In May 2002, the veteran submitted a notice of disagreement 
with respect to the rating assigned to hypertension.  He then 
perfected an appeal as to that issue by filing a substantive 
appeal in June 2004.  

The veteran also perfected an appeal with respect to an April 
2004 rating decision which denied service connection for 
enlarged heart, kidney disorder and "drawing of the right 
leg and hip."  

In his June 2004 substantive appeal, the veteran also raised 
the issue of entitlement to a total rating for his service-
connected psychiatric disorder.  As this document was not 
filed within one-year of the November 2002 rating decision 
which assigned a 50 percent rating for major depression, the 
issue is not in appellate status and is referred to the RO 
for the appropriate consideration.  

The Board will address the issues involving the effective 
dates for service connection assigned for hypertension and 
major depression.  The remaining issues involving the 10 
percent rating assigned to hypertension and service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The first claim for service connection for hypertension 
was received by the RO on December 11, 1985.

2.  The Board denied service connection for a psychiatric 
disorder in June 1978.  That decision is final.

3.  The veteran's claim to reopen his claim for service 
connection for a psychiatric disorder was received by the RO 
on April 11, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 11, 1985, 
for entitlement to service connection for hypertension have 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156(c), 3.400 (2006).

2.  The criteria for an effective date for service connection 
for major depression prior to April 11, 1995, have not been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board observes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran initiated a claim for 
service connection for hypertension in 1985 and a claim to 
reopen a previously denied claim for service connection for a 
psychiatric disorder in 1995.  Both claims were received 
prior to the enactment of the VCAA.  An appeal was perfected, 
and after further development was directed by the Board, 
service connection was granted for hypertension and major 
depression.  An April 2002 Board decision granted service 
connection for hypertension; an April 2002 RO rating decision 
effectuated the grant of service connection by assigning a 
disability rating and effective date for service connection.  
An October 2002 Board decision which granted service 
connection for major depression was effectuated by a November 
2002 rating decision assigning a disability rating and 
effective date for service connection.  Accordingly, the 
veteran's claims were substantiated by these rating decisions 
which effected the grants of service connection, and assigned 
disability ratings and effective dates.  The veteran 
expressed disagreement with the effective dates of the 
grants.  He was issued VCAA notice with respect to the 
earlier effective date claims in February 2004 and, with 
respect to the psychiatric disorder, in August 2003 as well.  
The issues were then readjudicated by the issuance of a 
Statement of the Case (SOC) in April 2004 and the veteran 
then perfected his appeal in June 2004.  

While the letters did not explicitly ask that the appellant 
provide any evidence in his possession that pertains to the 
issues, as per § 3.159(b)(1), he was repeatedly advised of 
the types of evidence that could substantiate his claim and 
to ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.  It is noted in this regard that the veteran has 
submitted evidence to VA in support of his assertions that 
earlier effective dates are warranted.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The veteran has not alleged that he has been prejudiced by 
any lack of notice of how to establish an earlier effective 
date in his case.  Further, as noted above, the veteran's 
claims were substantiated when service connection was 
granted.  As a result, the section 5103(a) notice had served 
its purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Nevertheless, the RO did provide him with additional notice 
as described above, which was sufficient to meet the VCAA 
requirements.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; correspondence and claims 
forms submitted; VA medical treatment records; and private 
medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the assignment of the proper 
effective dates for service connection for hypertension and 
depression.  

II.  Earlier Effective Dates

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2006).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2006).

Under VA regulations, if VA receives or associate with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  71 Fed. Reg. 
52,455-52,457 (September 6, 2006) (to be codified at 38 
C.F.R. § 3.156(c)).  This regulation comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  Id.



A.  Hypertension

An April 2002 Board decision granted service connection for 
hypertension, and an April 2002 RO rating decision 
effectuated the grant of service connection by assigning a 
disability rating and effective date for service connection. 
Ultimately, the effective date assigned by the RO was April 
11, 1995.  The veteran has submitted numerous letters and 
statements which all assert the same reason why he believes 
he warrants an earlier effective date for service connection 
for hypertension.  Specifically, he claims that he filed a 
claim for service connection in 1975 and accordingly he 
believes that the effective date of service connection for 
hypertension should be the date of his separation from 
service.  

The veteran's assertion that he filed a claim for service 
connection for hypertension in 1975 is incorrect.  As noted 
above, the veteran separated from service in January 1975.  
In February 1975, the veteran submitted his original formal 
claim for service connection on a VA Form 21-526.  On this 
form the veteran indicated two disabilities for which he was 
claiming service connection bursitis and "nerves."  There 
is no indication that the veteran was claiming service 
connection for hypertension.  

Hypertension was a disability listed as being nonservice 
connected on the rating sheet portion of an August 1976 RO 
rating decision.  However, the narrative issues indicated 
were only service connection for a knee disorder and a 
psychiatric disability.  The veteran was not provided any 
notice that the issue of service connection for hypertension 
had been considered and denied, and review of the rating 
action reveals no reasons and bases showing any such 
consideration.  The disability was merely listed on the 
rating sheet as being nonservice connected.  The veteran 
pursued various appeals and attempts to reopen his claims for 
service connection for a knee disorder and a psychiatric 
disorder, but there is no indication in the record that he 
ever filed a claim for service connection for hypertension 
until 1985.

The veteran submitted a written statement to the RO which was 
received on December 11, 1985.  It stated that "I wish to 
file a claim for service-connected disability base on 
hypertension."  The Board has reviewed all four volumes of 
the claims file and this is the earliest claim which the 
veteran filed stating a desire to claim service connection 
for hypertension.  The RO issued a hand written confirmed 
rating decision dated December 1985 which indicated that 
claims for service connection for hypertension and a knee 
disability were denied because new and material evidence had 
not been submitted to reopen the previously denied claims.  
The RO issued a letter in December 1985 which stated the 
claim was denied because the veteran had not submitted new 
and material evidence.  This letter did not specify the 
specific claim or claims being denied.  

The veteran asserts that the effective date of service 
connection for hypertension should be in 1975.  However, as 
noted above, the veteran did not file any claim with VA for 
service connection for hypertension until December 11, 1985.  
This is the earliest date of any claim for service 
connection.  Review of the record reveals that the veteran's 
claim for service connection for hypertension remained open 
from the date of claim on December 11, 1985 until service 
connection was ultimately grated by the Board in April 2002.  
Accordingly, an earlier effective date for service connection 
for hypertension is granted with the proper effective date 
being set at December 11, 1985.

B.  Psychiatric Disorder

Service connection for major depression has been granted with 
an effective date of April 11, 1995.  The veteran claims that 
the effective date of service connection should be the date 
of separation from service in 1975.  Specifically, he claims 
that he warrants an earlier effective date because he filed a 
claim for service connection in 1975 and the evidence showed 
that he had a chronic anxiety disorder during service.  

The record reveals that in February 1975, the veteran 
submitted his original formal claim for service connection on 
a VA Form 21-526.  On this form the veteran indicated two 
disabilities for which he was claiming service connection 
bursitis and "nerves."  The RO addressed the second issue 
as being a claim for service connection for a psychiatric 
disorder.  Service connection for a psychiatric disorder was 
denied and the veteran initiated a series of appeals and 
claims to reopen which ultimately were resolved by a June 
1978 Board decision which denied service connection for a 
psychiatric disorder.  This Board decision became final.  38 
U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1977).  

Because the 1978 Board decision denying service connection 
for a psychiatric disorder is final, the only way for the 
veteran to obtain an effective date of 1975 for service 
connection for his depression would be as a result of Clear 
and Unmistakable Error (CUE) in this decision or a motion for 
reconsideration.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2006).  The 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2006).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2006).  "Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied." 38 C.F.R. § 20.1403(a)(2006).  
The veteran has not made any sufficient allegations of CUE to 
warrant Board consideration as to whether a revision of the 
1978 Board decision is required.  

Following the 1978 Board decision, the veteran pursued 
several attempts to reopen his claim for service connection 
for a knee disability.  However, the veteran did not submit 
anything which could be construed as a claim to reopen his 
claim for service connection for a psychiatric disorder until 
a letter was received at the RO on April 11, 1995.  This 
letter again referred to "nerves," and the RO construed it 
as an claim to reopen the claim for service connection for a 
psychiatric disorder.  As a result of this claim, and the 
resulting appeal, service connection for major depression was 
granted by an October 2002 Board decision.  April 11, 1995 is 
the date of receipt of the veteran's claim to reopen his 
claim for service connection for a psychiatric disorder.  
Accordingly, this is the proper effective date for service 
connection for major depression.  


ORDER

An effective date of December 11, 1985, for service 
connection for hypertension is granted.

An effective date earlier than April 11, 1995 for service 
connection for a psychiatric disorder, presently diagnosed as 
major depression, is denied.


REMAND

The veteran claims entitlement to service connection for an 
enlarged heart, a kidney disorder, and "drawing of the right 
leg and hip."  He specifically claims that these 
disabilities have developed secondary to his service-
connected disabilities.  Review of the record reveals that 
the veteran is service-connected for, among other things, 
hypertension and a bilateral knee disorder.  The RO has not 
adjudicated the claims for service connection on a secondary 
basis.  This should be done.  

Also, in light of the veteran's service-connected 
disabilities, VA examinations should be conducted to 
ascertain if any of the claimed disabilities are related to 
the veteran's service-connected disabilities.  
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The issue of the initial rating assigned to hypertension is 
remanded in light of the Board's grant of an earlier 
effective date to 1985.  Since the veteran takes issue with 
the initial rating assigned, VA must evaluate the relevant 
evidence since the effective date of the award and, if 
warranted, it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  To ensure that the veteran's rights are 
protected, i.e., so he will be afforded the opportunity for 
RO adjudication in the first instance, the Board will return 
the case to the RO, for the RO to assign a rating or ratings 
in accordance with the evidence since the effective date of 
the service connection grant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  If the veteran is not satisfied with 
the RO's action on this issue, the case will be returned to 
the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the grant of an earlier 
effective date for hypertension, and 
assign a rating or ratings as 
appropriate.  Also, send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a), C.F.R. § 3.159, 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006), on all 
remanded issues (to include reference 
to the criteria for secondary service 
connection claims). 

2.  The veteran should be scheduled for a 
cardiology examination.  The report of 
examination should include a detailed 
account of all manifestations of heart 
disease and enlarged heart found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer diagnoses of any 
cardiovascular disorders found.  The 
examiner is also requested to express an 
opinion as to whether an enlarged heart, 
or any other disability, is caused or 
aggravated by the veteran's service-
connected hypertension, or any other 
service-connected disability.   The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be scheduled for a 
kidney disorders examination.  The report 
of examination should include a detailed 
account of all manifestations of any 
kidney disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer diagnoses of any kidney disorders 
found.  The examiner is also requested to 
express an opinion as to whether any 
current kidney disorder, is caused or 
aggravated by the veteran's service-
connected hypertension, or any other 
service-connected disability.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for 
the appropriate examination for 
musculoskeletal disorders of the lower 
extremities.  The report of examination 
should include a detailed account of all 
manifestations of leg length difference or 
drawing of the right leg and hip found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer diagnoses of any lower 
extremity disorders found.  The examiner 
is also requested to express an opinion as 
to whether any current lower extremity 
disorder, is caused or aggravated by the 
veteran's service-connected bilateral knee 
disability, or any other service-connected 
disability.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

If any of the disabilities are found to 
have been aggravated by a service-
connected disability, the examiner 
should report the baseline level of 
severity of the nonservice-connected 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.

5.  Following the above, readjudicate the 
veteran's claims.  Specifically adjudicate 
the veteran's claims for service 
connection on a secondary basis.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


